ORDER
PER CURIAM.
Daniel Schmitt & Co. appeals from the trial court’s judgment entered after a jury verdict in favor of Seigel & Wolff, P.C. on its Petition for Damages seeking monetary relief for breach of contract and in quantum meruit.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The evidence in support of the jury verdict is not insufficient. No error of law appears. An extended opinion would have no prece-dential value. Judgment affirmed pursuant to Rule 84.16(b).